FILED 

                                                         OCTOBER 22, 2015 

                                                      In the Office of the Clerk of Court 

                                                    W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


In re Guardianship of                        )         No. 33272-1-111
                                             )
STEPHANIE E. JANZEN.                         )
                                             )         UNPUBLISHED OPINION
                                             )
                                             )
                                             )

      LA WRENCE-BERREY, J. - Rommel Paisley Westlaw a!k/a Randles Psychedelic

Tompkins a!k/a Randall Craig Nutter (Mr. Tompkins) appeals the trial court's amended

injunction that generally prohibits him from publishing "personal or defamatory

information" about Stephanie Janzen (an incapacitated person), Charlotte Wolverton (her

guardian), or Tom Wolverton (her trustee). We hold that the amended injunction, to the

extent it prohibits only harassing or defamatory speech, does not offend First Amendment

principles. However, we remand to the trial court for it to define "personal" or otherwise

narrow the scope ofthe injunction so it does not prohibit protected speech.

                                            FACTS

      Ms. Janzen is an incapacitated person. In 2008, Mr. Tompkins posted on his

web sites personal and defamatory information about Ms. Janzen. After Ms. Wolverton,
No. 33272-1-111
In re Guardianship ofJanzen


her legal guardian, took legal measures to protect Ms. Janzen, Mr. Tompkins posted

defamatory information on his websites about the Wolvertons. At Ms. Wolverton's

request, a trial court granted a permanent injunction against Mr. Tompkins's activities.

The court found that the privacy interests of Ms. Janzen and the Wolvertons outweighed

Mr. Tompkins's interest in maintaining his websites. The court also found that the

defamatory information posted by Mr. Tompkins amounted to harassment and was not

protected by the First Amendment.

       Section 111.2 of the injunction prohibited the following activities:

      Randles P. Tompkins is permanently enjoined from harassing Stephanie E.
      Janzen, Charlotte Wolverton as the guardian of Stephanie E. Janzen and
      Tom Wolverton as the trustee for Stephanie E. Janzen. The injunction
      includes but is not limited to: contacting 3rd parties requesting information
      regarding Stephanie E. Janzen, Charlotte Wolverton or Tom Wolverton;
      providing personal information regarding Stephanie E. Janzen, Charlotte
      Wolverton or Tom Wolverton to 3rd parties; filing documents in the above
      entitled action seeking to have Charlotte Wolverton removed as the
      guardian of Stephanie E. Janzen; or filing documents in the above entitled
      action seeking to have Tom Wolverton removed as the trustee of Stephanie
      E. Janzen.

Clerk's Papers (CP) at 58-59. Section 111.7 of the injunction prohibited Mr. Tompkins

"from posting the websites www.spokanestalker.com and www.valentinesdaystalker.com

on the internet for public viewing." CP at 59.

      In early 2014, Mr. Tompkins filed a motion to vacate the 2008 permanent

injunction. He claimed that the prohibition on publishing on his websites was an

                                              2

No. 33272-I-III
In re Guardianship ofJanzen


unconstitutional prior restraint on speech because (I) the lawfully obtained and truthful

information was part of the public record, and (2) the order did not specify the type of

information that could not be published, but instead prohibited all information.

       Ms. Wolverton, in her capacity as guardian, submitted a written objection to the

motion. Ms. Wolverton argued that Ms. Janzen has not yet received actual relief

intended by the injunction because Mr. Tompkins was posting the same information

under different websites, as well as adding the same type of defamatory material. Thus,

Mr. Tompkins evaded the purpose of the injunction. In support, Ms. Wolverton

submitted screen shots of one of Mr. Tompkins's new websites,

www.valentinesdayontrial.com.Ms. Wolverton also maintained that Mr. Tompkins was

in contempt of court because he did not request or obtain approval before filing the

motion to vacate the injunction.

       On March 28,2014, the court held a hearing on the motion to vacate. Mr.

Tompkins explained that he was not asking the court to vacate the entire injunction, but

instead only the portion that ordered him to remove two websites in their totality. He

asserted that the websites were part of the business he operates and contained other

information. He also asserted that the order failed to identify any information on the

websites that was not protected speech. Mr. Tompkins asked that the court narrowly

tailor the order to identify exactly what information he could post on the Internet.

                                             3

 No. 33272-1-III
"In re Guardianship ofJanzen


       In response, Ms. Wolverton identified personal information on Mr. Tompkins's

websites, including dates of birth and places of work. She also identified disparaging

comments about being drugged, taking money from trust funds, and sexual activities.

Ms. Wolverton believed that posting this information was in direct violation of the prior

order, and that Mr. Tompkins attempted to get out of the intent of the order by changing

one letter in the parties' names or in the names of their places of employment.

       In its oral ruling, the trial court found that the restrictions on the websites were

appropriate. The court noted the importance of First Amendment rights, but found that

the rights were not absolute and that harassing and defamatory speech is not

constitutionally protected. The court found that the restrictions were narrowly tailored

and appropriate to address the specific instances of harassment by Mr. Tompkins. The

court set a later date for the contempt hearing.

       On April 25, 2014, Ms. Wolverton formally filed a motion for contempt and

modification of the permanent order. Ms. Wolverton claimed that Mr. Tompkins violated

both the express language and the spirit of the permanent injunction by operating new

websites containing personal and defamatory information about Ms. Janzen and the

Wolvertons. Ms. Wolverton asked the court to modify and clarify the injunction to

specify the type of harm the injunction was intended to prevent. Ms. Wolverton




                                              4

No. 33272-1-II1
In re Guardianship ofJanzen


presented screenshots from websites that were similar to the ones initially created by Mr.

Tompkins and evidence that these websites were operated under Mr. Tompkins's aliases.

       Mr. Tompkins argued that he complied with the court order because he did not

post any new information on the specific websites listed in the order. He also contended

that he did not violate the spirit of the injunction because he did not post information that

was personal or derogatory but instead published public information for individuals who

may have an interest in the legal system.

       On May 9, 2014, the trial court held a show cause hearing to address the motion

for contempt and modification of the permanent injunction. Although this hearing

appears to be of central importance to this appeal, the parties have elected not to have this

hearing transcribed and sent to this court. From what we can discern, the parties

submitted declarations and orally argued the merits of their respective positions to the

court. The court granted Ms. Wolverton's motion and on May 15,2014, entered written

findings of fact and conclusions of law. The court found that Mr. Tompkins developed

and published 11 additional web sites that were substantially similar to the 2 original

websites identified in the 2008 court order, with 6 of the new websites being created

within 2 months of the show cause hearing. The court recognized that these new

web sites were registered under several different names, but that Mr. Tompkins created

the new websites and used the aliases in an attempt to circumvent the 2008 permanent

                                              5

No. 33272-1-IIl
In re Guardianship ofJanzen


injunction. The court found that Mr. Tompkins controlled the publishing and content of

the new websites and had the ability to remove their content from public viewing.

       The trial court found that Mr. Tompkins published content that was both

defamatory and harassing to Ms. Janzen and the Wolvertons. The new websites

disclosed personal information of Ms. Janzen and Ms. Wolverton in a manner similar to

the previous websites. The new websites also contained content that was lewd,

lascivious, indecent, and suggested the commission of lewd and lascivious acts. The

court found that the content fit within the meaning of harassment as used in the prior

injunction.

       The court concluded that Mr. Tompkins was in contempt of part IIl.2 of the 2008

permanent injunction. To prevent further harassment and to protect the privacy interests

of the parties, the court modified the permanent injunction to enjoin Mr. Tompkins from

publishing content that is defamatory, harassing, or that contains personal information

about Stephanie Janzen, Charlotte Wolverton, or Tom Wolverton.

       The trial court order stated in part:

              3. Part IlL7 of the Permanent Injunction entered on November 21,
       2008 is amended as follows:
              Randles P. Tompkins is permanently enjoined from
              publishing, or causing to be published, personal or
              defamatory information regarding Stephanie E. Janzen,
              Charlotte Wolverton, or Tom Wolverton on any website or in
              any medium capable of conveying that information to 3rd

                                               6

No. 33272-I-III
In re Guardianship 0/Janzen


              parties. This restriction encompasses references to Stephanie
              E. Janzen, Charlotte Wolverton, or Tom Wolverton made in
              any manner that a reasonable person familiar with these
              proceedings would be able to identify the person being
              referenced.
              4. Mr. Tompkins is hereby ordered to remove all content that
       violates the Permanent Injunction as amended from public viewing by
       May 20,2014.

CP at 274-75. To coerce compliance, the trial court ordered Mr. Tompkins to forfeit

$200 for each day he willfully remained in contempt of the order beyond May 20, 2014.

The court also awarded Ms. Wolverton reasonable attorney fees and costs incurred by

enforcing the permanent injunction. Mr. Tompkins appeals.

                                        ANALYSIS

       This court reviews a trial court's order of contempt for an abuse of discretion.

Weiss v. Lonnquist, 173 Wn. App. 344, 364, 293 P.3d 1264, review denied, 178 Wn.2d

1025,312 P.3d 652 (2013). A trial court abuses its discretion when its decision is based

on untenable grounds or is made for untenable reasons. Id. at 363. "Whether contempt is

warranted in a particular case is a matter within the sound discretion ofthe trial court;

unless that discretion is abused, it should not be disturbed on appeal." In re Pers.

Restraint o/King, 110 Wn.2d 793, 798, 756 P.2d 1303 (1988).

       Mr. Tompkins contends that the trial court violated due process in the contempt

proceedings by not allowing him to call witnesses. He also contends that the evidence



                                             7

 No. 33272-I-II1
 In re Guardianship ofJanzen


 was insufficient to support the order of contempt. Although Mr. Tompkins did not assign

 error to specific findings of fact or conclusions of law, his argument addresses the court's

 rulings that the websites contained personal information and were controlled by Mr .

. Tompkins. Finally, Mr. Tompkins contends that the injunction is unconstitutional

 because it is a prior restraint on his speech. 1

        I. 	    Whether Mr. Tompkins's due process rights were violated because he was
                not allowed to call witnesses

        "Disobedience of a court order is grounds for a court to order a sanction for

 contempt of court." Weiss, 173 Wn. App. at 363. A court may find a person in contempt

 of court if the court finds that the person has failed or refused to perform an act that is yet

 within the person's power to perform. RCW 7.21.030(2).

        Specifically, RCW 7.40.150 provides for contempt action against a party who

 disobeys a permanent injunction. "Whenever it shall appear to any court granting a

 restraining order or an order of injunction, or by affidavit, that any person has willfully

 disobeyed the order after notice thereof, such court shall award an attachment for

 contempt against the party charged, or an order to show cause why it should not issue."

 RCW 7.40.150. An enjoined party must comply with the terms of the injunction both

 literally and in spirit. Blakiston v. Osgood Panel & Veneer Co., 173 Wash. 435, 438, 23

        1 The  contentions in Mr. Tompkins's briefs are unintelligible gibberish. We glean
 these issues from some of the phrases that appear randomly throughout his opening brief.

                                                    8

No. 33272-I-III
In re Guardianship ofJanzen


P.2d 397 (1933). The enjoined party may not attempt to circumvent the restrictions by

trickery or evasion. Id.

       When exercising contempt powers to coerce a party to comply with an order or to

punish a party, procedural safeguards must be employed to satisfy due process. In re

Marriage ofNielson , 38 Wn. App. 586, 588, 687 P.2d 877 (1984). When contempt is

indirect and based on acts committed outside the presence of the court, due process

requires that the offender be given notice, a reasonable time to prepare a defense, and a

hearing. Id. at 588-89. The amount of due process required depends upon whether the

sanctions are remedial or punitive.

              A "[r]emedial sanction" is one "imposed for the purpose of
       coercing performance when the contempt consists of the omission or
       refusal to perform an act that is yet in the person's power to perform."
       RCW 7.21.0 I 0(3). "Remedial sanctions" are also known as "coercive"
       sanctions, and they are civil in nature.
              In contrast, a "[p] unitive sanction" is "imposed to punish a past
       contempt of court for the purpose of upholding the authority of the court."
       RCW 7.21.010(2). Punitive sanctions are criminal in nature. When a court
       imposes a punitive contempt sanction, it must afford a contemnor full
       criminal due process. RCW 7.21.040.

In re Silva, 166 Wn.2d 133, 141,206 P.3d 1240 (2009) (alterations in original).

       When punitive sanctions are contemplated, the contemnor is entitled to full due

process, Le., notice of the facts that constitute the alleged contempt and a right to be

heard-the latter which includes a reasonable time to prepare a defense and to produce



                                              9

No. 33272-1-III
In re Guardianship ofJanzen


witnesses and documents in his defense. State v. Hatten, 70 Wn.2d 618,621,425 P.2d 7

(1967). What constitutes a reasonable time depends on the particular circumstances,

including whether the defense is legal or factual in nature. Id. at 621 (quoting

5 WHARTON'S CRIMINAL LAW & PROCEDURE § 1914 (1957».

       Here, the guardianship estate requested that Mr. Tompkins be incarcerated for

repeated violations of the November 2008 restraining order. Because punishment was

sought for past contempt, and because the alleged contempt occurred outside of the

court's presence, Mr. Tompkins was entitled to full due process, including the ability to

prepare a defense and to produce witnesses and documents in his defense. The record

before us establishes that Mr. Tompkins received sufficient notice of the alleged

contempt, sufficient time to prepare a defense, and an attorney to assist him with his

argument before and during the May 9, 2014 hearing. The record however is silent on

whether Mr. Tompkins ever requested to call witnesses and was denied his request.

       A party who seeks appellate review of a constitutional claim has the burden of

providing a record sufficient to permit review of the issue presented. State v. Tracy, 158

Wn.2d 683, 691, 147 P.3d 559 (2006). An appellate court may decline to consider a

claim or argument ifit has not been provided an adequate record for review. Id. Because

the record is insufficient to review this alleged error, we decline to consider this

argument.

                                              10 

No. 33272-1-III
In re Guardianship ofJanzen


      2. 	   Whether sufficient evidence supports the trial court's finding that Mr.
             Tompkins was in contempt

      The evidence supports the trial court's findings that websites under Mr.

Tompkins's control contained similar defamatory infonnation about Ms. Janzen and the

Wolvertons as the previously enjoined websites. For example, the website

www.valentinesdayontrial.com referred to "Stephanie Doe" and "Charlotte Doe." CP at

125,202. Although the last names were changed from the 2008 enjoined websites, the

new website unquestionably referred to Stephanie Janzen and Charlotte Wolverton. The

website contained Stephanie Doe's phone number, date of birth, and age. It included

transcripts of personal telephone calls attributed to Stephanie Doe made to Mr.

Tompkins. The website also contained a long narrative of Mr. Tompkins's interactions

with Ms. Janzen and the Wolvertons. Two other websites, www.westlawbooks.com and

www.usconstitutionallaw.com contained similar personal infonnation.

      Additionally, during the 2014 hearings, new infonnation was added to the

www.valetinesdayontrial.com website that stated that the guardian asked men to date her

daughter and used her daughter as a sex slave. In total, this infonnation was both

defamatory and harassing to Ms. Janzen and the Wolvertons.

      The evidence supports the court's finding that Mr. Tompkins was in control of the

offending websites. All three websites were registered to Rommel Westlaw, an alias of



                                            11 

No. 33272-1-III
In re Guardianship ofJanzen


Mr. Tompkins, prior to the March 28,2014 show cause hearing. However, after the show

cause hearing, the registrar ofwww.valentinesdayontrial.com website was changed to

Barbara Dyke.

       Based on the evidence presented, the court correctly determined that Mr.

Tompkins was in violation of the section of the 2008 injunction that permanently

enjoined Mr. Tompkins from harassing Ms. Janzen, including but not limited to,

providing personal information regarding Ms. Janzen and the Wolvertons to third parties.

Thus, the court did not abuse its discretion in finding Mr. Tompkins in contempt.

       3.     Whether the injunction is an unconstitutional prior restraint

       We apply the de novo standard of review to questions oflaw in the context of

prior restraint. See In re Marriage ofSuggs, 152 Wn.2d 74, 79,93 P.3d 161 (2004).

Article I, section 5 of the Washington Constitution states: "Every person may freely

speak, write and publish on all subjects, being responsible for the abuse of that right."

Article I, section 5 prohibits prior restraints against protected speech but permits prior

restraints against unprotected speech. State v. Coe, 101 Wn.2d 364,374-75,

679 P.2d 353 (1984). The United States Supreme Court defines prior restraints as

", [a] dministrative and judicial orders forbidding certain communications when issued in

advance of the time that such communications are to occur.... Temporary restraining

orders and permanent injunctions-i.e., court orders that actually forbid speech

                                             12 

No. 33272-1-III
In re Guardianship ofJanzen


activities-are classic examples of prior restraints.'" Suggs, 152 Wn.2d at 81 (citation

omitted) (some alterations in original) (quoting Alexander v. United States, 509 U.S.

544,550, 113 S. Ct. 2766, 125 L. Ed. 2d 441 (1993)).

       Here, Mr. Tompkins asserts that the amended injunction is an unconstitutional

prior restraint because it prohibits him from publishing personal or defamatory

information concerning Ms. Janzen or the Wolvertons. We disagree.

       In Bering v. Share, 106 Wn.2d 212, 243-44, 721 P.2d 918 (1986), the court

decided to what extent a trial court could enjoin the content of speech as a civil remedy

after finding an abuse of free speech rights. There, the owner of a medical building and

physicians practicing therein sought an injunction preventing members of an antiabortion

organization from picketing in front of the building and harassing patients and staff when

entering and leaving the building. The trial court granted a permanent injunction limiting

the location of the members' picketing to a sidewalk along the side of the building and

prohibiting the members from engaging in aggressive and coercive behavior, obstructing

access to the building, and uttering inflammatory words such as "kill" and "murder." The

Bering court substantially upheld the injunction. As for the portion of the injunction that

prohibited the content of what the picketers could say, the court held that the picketers'

verbal activities could be regulated because the State had a compelling interest in




                                             13 

No. 33272-1-III
In re Guardianship ofJanzen


protecting the welfare of adolescents 2 entering and leaving the building. Id. at 242. In

so holding, the Bering court reasoned that the prohibition was not an unconstitutional

prior restraint on speech because the prohibition occurred only after the trial court

determined that the picketers had abused their free speech rights. Id. at 243. The Bering

court held that the prohibition was instead a post-publication civil sanction, which was

consistent with article I, section 5 of the Washington Constitution, provided that the civil

sanction was narrowly tailored to serve a compelling state interest. Id. at 243-45. The

court, however, held that the prohibition on verbal speech was not narrowly tailored

because it was not limited to situations where adolescent clients were within earshot. Id.

at 244. For this reason, the court remanded for the trial court to amend the injunction. Id.

at 246.

          Here, the trial court earlier determined that Mr. Tompkins's statements concerning

Ms. Janzen and the Wolvertons were defamatory. Defamatory speech is not protected by

the First Amendment. See Duc Tan v. Le, 177 Wn.2d 649, 662-63, 300 P.3d 356 (2013).

Privilege does not extend to '" a false statement of fact, whether it was expressly stated or

implied from an expression of opinion.'" Id. at 663 (quoting Milkovich v. Lorain

Journal Co., 497 U.S. 1, 19, 110 S. Ct. 2695, 111 L. Ed. 2d 1 (1990)).

       2 Although the court referred to the protected persons as "children," the context of
the holding shows that the "children" were adolescent minors entering the clinic to obtain
information or services.

                                              14
No. 33272-1-III
In re Guardianship ofJanzen


       The post-publication injunction was not a prior restraint on speech. The injunction

served a compelling state interest to protect Ms. Janzen, an incapacitated adult, from Mr.

Tompkins's harassment and defamatory speech. Like in Bering where the State had a

compelling interest in protecting adolescents from disturbing messages in the abortion

context, the State also has a compelling interest to protect an incapacitated adult from an

individual's harassment. See Bering, 106 Wn.2d at 245. Moreover, given the context of

Mr. Tompkins's harassment by which he harms Ms. Janzen with his accusations against

the Wolvertons, Ms. Janzen cannot be adequately protected unless the Wolvertons, too,

are protected.

       Nevertheless, we conclude that the prohibition of publishing "personal"

information concerning Ms. Janzen and the Wolvertons is not narrowly tailored. To the

extent the injunction prohibits publication of harassing or defamatory speech, this does

not involve a constitutionally protected right and can be properly prohibited. However,

to the extent that the injunction prohibits publication of speech that is not harassing or

defamatory, the injunction is not narrowly tailored. We therefore remand to the trial

court for it to define "personal" or otherwise narrow the scope of the injunction so it does

not prohibit protected speech.




                                             15 

No. 33272-1-III
In re Guardianship ofJanzen


       4.       Whether the respondents are entitled to attorney fees on appeal

       The respondents request attorney fees on appeal pursuant to RAP 18.1 and

RAP 18.9, asserting that Mr. Tompkins's appeal is frivolous. The respondents contend

that Mr. Tompkins's appeal presents no debatable issues on which reasonable minds

might differ.

       A party may request attorney fees on appeal pursuant to RAP 18.1. Similarly,

RAP 18.9(a) allows this court to impose sanctions against a party for bringing a frivolous

appeal. An appeal is frivolous when it presents no debatable issues on which reasonable

minds might differ, and it is so devoid of merit that there is no possibility of reversal.

Advocates for Responsible Dev. v. W. Wash. Growth Mgmt. Hearings Bd., 170 Wn.2d

577, 580,245 P.3d 764 (2010). Doubts as to whether an appeal is frivolous should be

resolved in favor of the appellant. Tiffany Family Trust Corp. v. City ofKent, 155 Wn.2d

225,241, 119 PJd 325 (2005) (quoting Green River Cmty. Coli. Dist. No. 10 v. Higher

Educ. Pers. Bd., 107 Wn.2d 427,442-43, 730 P.2d 653 (1986)). Raising at least one

debatable issue precludes a finding of frivolity. Advocates, 170 Wn.2d at 580.

       Mr. Tompkins's briefing is mostly gibberish, but we determine that the prior

restraint issue he unartfully raises has sufficient merit to warrant a remand. The

respondent's request for attorney fees is therefore denied.




                                              16
No. 33272-1-III
In re Guardianship ofJanzen


      Affirm.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                         Lawrence-Berrey, J.

WE CONCUR:



   ?-f'd-d-ow~
Siddoway, C.J.
               I ~    ~,y.
                   Brown, J. (]




                                            17